Mr. Presiding Justice Barnes delivered the opinion of the court. 3. Municipal Court op Chicago, § 13*—when statement of claim in action for rent is sufficient. Where, in an action in the Municipal Court for rent due from the defendant, it was alleged that the claim was for rent due and unpaid for September, 1915, for premises occupied by the defendant as a tenant from month to month, and that the tenant vacated the premises on August 30, 1915, without giving the plaintiff, the landlord, necessary notice to terminate such tenancy, held that such statement of claim was sufficient to state the general nature of the cause of action and to meet the requirements of the Municipal Court Act.